[Cite as State v. Camp, 2011-Ohio-3215.]


                                       COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                              :   JUDGES:
STATE OF OHIO                                 :   Sheila G. Farmer, P.J.
                                              :   Julie A. Edwards, J.
                         Plaintiff-Appellee   :   Patricia A. Delaney, J.
                                              :
-vs-                                          :   Case No. 10CAA080066
                                              :
                                              :
WILLIAM CAMP                                  :   OPINION

                    Defendant-Appellant




CHARACTER OF PROCEEDING:                           Criminal Appeal from Delaware
                                                   County Court of Common Pleas Case
                                                   No. 05-CR-I-02-061

JUDGMENT:                                          Reversed and Remanded

DATE OF JUDGMENT ENTRY:                            June 27, 2011

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

DAVID A. YOST                                      ERIC ALLEN
Delaware County Prosecutor                         The Law Offices of Eric J. Allen, LTD
Delaware, Ohio                                     713 South Front Street
                                                   Columbus, Ohio 43206
BY: MARIANNE T. HEMMETER
Assistant Prosecuting Attorney
140 North Sandusky Street
Delaware, Ohio 43015
[Cite as State v. Camp, 2011-Ohio-3215.]


Edwards, J.

        {¶1}    Appellant, William D. Camp, appeals a judgment of the Delaware County

Common Pleas Court adding a term of five years mandatory postrelease control to his

sentence by way of a corrected judgment entry. Appellee is the State of Ohio.

                                   STATEMENT OF FACTS AND CASE

        {¶2}    On July 12, 2005, appellant entered guilty pleas to one count of corrupting

another with drugs (R.C. 2925.02(A)(4)(a)) and four counts of unlawful sexual conduct

with a minor (R.C. 2907.04(A)). He was sentenced to a term of incarceration of 12

years and four months. The judgment was affirmed on appeal.

        {¶3}    In the sentencing entry filed November 22, 2005, the court incorrectly

stated that as a part of appellant’s sentence, postrelease control may be imposed for up

to five years. On July 28, 2010, without holding a new sentencing hearing, the trial

court issued a judgment correcting the November 22, 2005 sentencing entry pursuant to

Crim. R. 36. The corrected entry provides that postrelease control shall be imposed for

a mandatory period of five years.

        {¶4}    Appellant assigns two errors on appeal:

        {¶5}     “I. THE TRIAL COURT ERRED BY INVOKING CRIMINAL RULE 36 TO

CORRECT A VOID IMPOSITION OF POST RELEASE CONTROL.

        {¶6}    “II. APPELLANT IS ENTITLED TO A DE NOVO SENTENCING

HEARING.”

                                                I, II

        {¶7}    In his two assigned errors, appellant argues that the court erred in using

Crim. R. 36 to correct the November 22, 2005, sentencing entry, as the court was
Delaware County App. Case No. 10CAA080066                                                   3


required to hold a resentencing hearing pursuant to R.C. 2929.191(A). The State has

conceded both assignments of error, agreeing that Crim. R. 36 cannot be used to

correct a void sentence, and R. C. 2929.191 required that a new sentencing hearing be

held.

        {¶8}   Crim. R. 36 provides for correction of clerical mistakes. However, as this

court has previously noted, a trial court cannot resentence a defendant to correct an

error in postrelease control through a corrected judgment entry, and the court is

required to hold a hearing pursuant to R.C. 2929.191(C):

        {¶9}   “R.C. 2929.191 sets forth a procedure for the trial court to correct a

judgment of conviction when the trial court, either at the sentencing hearing or in the

final judgment, failed to properly notify a defendant about the requisite post-release

control. Under that statute, the trial court must conduct a hearing before it can file a

nunc pro tunc correction to the judgment of conviction. R.C. 2929.191(C) details how

such a hearing must be conducted. It provides:

        {¶10} “‘(C) On and after the effective date of this section, a court that wishes to

prepare and issue a correction to a judgment of conviction of a type described in

division (A)(1) or (B)(1) of this section shall not issue the correction until after the court

has conducted a hearing in accordance with this division. Before a court holds a hearing

pursuant to this division, the court shall provide notice of the date, time, place, and

purpose of the hearing to the offender who is the subject of the hearing, the prosecuting

attorney of the county, and the department of rehabilitation and correction. The offender

has the right to be physically present at the hearing, except that, upon the court's own

motion or the motion of the offender or the prosecuting attorney, the court may permit
Delaware County App. Case No. 10CAA080066                                             4


the offender to appear at the hearing by video conferencing equipment if available and

compatible. An appearance by video conferencing equipment pursuant to this division

has the same force and effect as if the offender were physically present at the hearing.

At the hearing, the offender and the prosecuting attorney may make a statement as to

whether the court should issue a correction to the judgment of conviction.’”

      {¶11} State v. Crawley, Stark App. No. 2010 CA 0057, 2010-Ohio-5098, ¶68-69.

      {¶12} The Ohio Supreme Court has expressly stated that for criminal sentences

imposed prior to July 11, 2006, in which a trial court failed to properly impose

postrelease control, trial courts shall conduct a de novo sentencing hearing. State v.

Singleton, 124 Ohio St.3d 173, 920 N.E.2d 958, 2009-Ohio-6434, paragraph 1 of the

syllabus. In the instant case, the sentence was imposed prior to July 11, 2006, and the

trial court was therefore required to hold a de novo sentencing hearing pursuant to R.C.

2929.191 before adding a term of mandatory postrelease control to appellant’s

sentence.

      {¶13} Assignments of error I and II are sustained.
Delaware County App. Case No. 10CAA080066                                       5


      {¶14} The judgment of the Delaware County Common Pleas Court is reversed.

This cause is remanded to that court with instructions to conduct a new sentencing

hearing pursuant to R.C. 2929.191.



By: Edwards, J.

Farmer, P.J. and

Delaney, J. concur

                                              ______________________________



                                              ______________________________



                                              ______________________________

                                                          JUDGES

JAE/r0330
[Cite as State v. Camp, 2011-Ohio-3215.]


             IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
WILLIAM CAMP                                     :
                                                 :
                       Defendant-Appellant       :       CASE NO. 10CAA080066




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Delaware County Court of Common Pleas is reversed and remanded to

the trial court for further proceedings. Costs assessed to appellee.




                                                     _________________________________


                                                     _________________________________


                                                     _________________________________

                                                                  JUDGES